Title: [From Thomas Jefferson to Nicholas Lewis, 11 May – 3 June 1785]
From: Jefferson, Thomas
To: Lewis, Nicholas


[Paris, 11 May-3 June 1785. Entry in SJL reads: “N. Lewis. Recommending Doradour. My appointment. Not keep long. Have porticos covered with shed roof. Take care of stuff sawed. Key to send me annually his cash account-send two cones of Cedar of Lebanon. Anthony to plant them in a nursery. Anthony to write me a full state of his proceedings since I left home. Send some trifles to Mrs. L. Peace. Plough to go without horses &c. P.S. Doradour cannot take in the clock, silk &c. Will send them in June packet to N.Y. by Williamos who will forward to Richmd. to J. Buch[anan].” Opposite entry is the notation: “delivered Monsr. Doradour. May 11.” A later entry in SJL under 3 June 1785 reads: “Added a P.S. to my letter of May 11. to N. Lewis. That Doradour would hire place at first till Madame comes over which will not be [until?] next summer. That instead of carrying cash I advise him to lodge it with Grand. Williamos will carry the things in Aug. packet.” Not found.]
